      Case 2:18-cv-02610-DDC-TJJ Document 12 Filed 01/10/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

MID-WEST CONVEYOR COMPANY,                  )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 18-CV-02610
                                            )
ARCH INSURANCE COMPANY,                     )
                                            )
                      Defendant.            )

                 NOTICE OF CHANGE OF FIRM AND ADDRESS

         PLEASE TAKE NOTICE that on January 7, 2019, Craig M. Leff of the law firm

of Yeretsky & Maher, LLC, has joined the law firm of Scharnhorst, Ast, Kennard and

Griffin, PC. The new contact information is as follows:

                     SCHARNHORST, AST, KENNARD & GRIFFIN, PC
                             1100 Walnut, Suite 1950
                             Kansas City, MO 64106
                                P: (816) 268-9400
                                F: (816) 268-9409



                                            Respectfully submitted,


                                            By:    /s/Craig M. Leff
                                                Craig M. Leff           KS#16251
                                            SCHARNHORST, AST, KENNARD & GRIFFIN, PC
                                            1100 Walnut, Suite 1950
                                            Kansas City, Missouri 64106
                                            Telephone: (816) 268-9400
                                            Facsimile: (816) 268-9409
                                            cleff@sakg.com
                                            Counsel for BNSF Railway Company




                                           1
   Case 2:18-cv-02610-DDC-TJJ Document 12 Filed 01/10/19 Page 2 of 2




                            CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing was served
on January 10, 2019 by filing same using the Court’s electronic filing system which
provided notice to all parties of record, and the same was also e-mailed to the following:

Mr. Brian W. Fields
Ms. Kimberly K. Winter
Lathrop Gage LLP
2345 Grand Boulevard, Suite 2200
Kansas City, MO 64108-2618
Attorneys for Plaintiff




                                                           /s/ Craig M. Leff
                                                    Craig M. Leff




                                            2
